Citation Nr: 1115598	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

As to the claim of service connection for bilateral plantar fasciitis and pes planus, the RO characterized these issues as a single claim of service connection for bilateral foot disabilities.  However, given the nature of the Veteran's claims as well as the evidence found in the record, the Board has recharacterized this issue as it appears on the first page of this decision so as to best reflect the Veteran's intent when filing his claim for VA benefits.  

The claim of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record demonstrates that the Veteran's bilateral plantar fasciitis was caused by his military service.

2.  The clear and unmistakable evidence of record shows that bilateral pes planus existed prior to the Veteran's entry onto active duty.

3.  Bilateral pes planus was noted upon entry onto active duty, preexisted service, and was not aggravated by active service.

4.  The preponderance of the competent and credible evidence is against a finding that a right shoulder disability is related to service and there is no evidence of right shoulder arthritis within one year of service separation.

5.  The preponderance of the competent and credible evidence is against a finding that a left shoulder disability is related to service and there is no evidence of left shoulder arthritis within one year of service separation.

6.  The clear and unmistakable evidence of record does not show that the Veteran's left knee disability existed prior to his entry onto active duty.

7.  The preponderance of the competent and credible evidence is against a finding that a left knee disability is related to service and there is no evidence of left knee arthritis within one year of service separation.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was incurred in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Bilateral pes planus was not aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

3.  A right shoulder disability was not incurred in or aggravated by active service and arthritis of the right shoulder may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A left shoulder disability was not incurred in or aggravated by active service and arthritis of the left shoulder may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  A left knee disability was not incurred in or aggravated by active service and arthritis of the left knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the claim of service connection for bilateral plantar fasciitis, given the favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

As to the claims of service connection for pes planus, shoulder disabilities, and a left knee disability, the Board finds that a letter dated in June 2006, prior to the November 2006 rating decision, along with letters dated in November 2006, January 2007, and May 2007, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's post-service records from Dr. Mark Rector, Dr. Ross McDaniel, and Tieszen Chiropractic.  

In this regard, the Board notes that the service treatment records obtain by the RO from the National Personnel Records Center (NPRC) in November 1995 did not include his separation examination.  Nonetheless, the Board finds that a remand to attempt to locate this record is not required because in the November 1995 transmittal letter the NPRC notified the RO that it was forwarding to the RO all of the service treatment records that they had in their possession and if any other records subsequently became available they would also forward these records to the RO.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that the Veteran was afforded a VA examination in January 2007 which is adequate to adjudicate the claims because, after a review of the record on appeal and an examination of the claimant, the examiner opined as to the origins of the Veteran's disabilities which opinion was supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a) (2010); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Plantar Fasciitis Claim

The Veteran contends that his plantar fasciitis was caused by his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

In this regard, service treatment records starting in 1994 noted the Veteran's complaints and treatment for arch pain thereafter diagnosed as plantar fasciitis.  See service treatment records dated in July 1994, September 1994, March 1995, August 1994, September 1994, March 1995, May 1995, and September 1995.  Moreover, Dr. Rector opined in November 2006 that that the Veteran service treatment records document his being diagnosed with plantar fasciitis in 1994 and that he feels that the Veteran's "injuries were as likely as not to have been exacerbated by his activities in the military."  Similarly, the January 2007 VA examiner both opined that the Veteran had bilateral plantar fasciitis and that he developed chronic bilateral plantar fasciitis while on active duty.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, because a review of the record on appeal reveals that the Veteran has medical evidence of a current disability, medical evidence of in-service incurrence of an injury, medical evidence of a nexus between the claimed in-service injury and the current disability, the Board finds that service connection for bilateral plantar fasciitis is granted.  See 38 U.S.C.A. § 1110, Hickson, supra.

The Left Knee & Pes Planus Claims

The Veteran contends that his left knee disability and pes planus pre-existed military service and were aggravated by such service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

As to the left knee disability, the August 1991 enlistment examination noted that the Veteran's had a history of injuring his left knee in a motorcycle accident in 1991.  The examiner at that time thereafter opined that the left knee was healed.  Subsequently, a November 1991 service treatment record noted that the Veteran had chondromalacia of the left knee and he had a history of an old injury.  A subsequent July 1992 service treatment record thereafter noted complaints of bilateral knee pain diagnosed as possible retropatellar pain syndrome (RPPS) and an August 1993 record noted a one year history of bilateral knee pain.  Post-service, the November 2006 letter from Dr. Rector reported that the Veteran claimed to have a problem with knee pain since high school.  

The Veteran in statements to his healthcare providers, personal hearing testimony, and in written statements to the RO has alleged that his left knee disability pre-existed his military service.  Similar claims have also been made by his representative.  Moreover, the Board recognizes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  In this regard, the Board finds that whether the record contains clear and unmistakable evidence that a left knee disability pre-existed military service, is a question that requires medical knowledge.  Therefore, the Board finds neither the Veteran's nor his representative's opinion to be competent or credible as to this issue.  Id.

Given the above record, which only documents the Veteran entering onto active duty with a healed left knee disability, the Board finds that clear and unmistakable evidence has not been presented to shows that his left knee disability pre-existed his active duty service.  Accordingly, the Board need not address the question of aggravation.  Therefore, the next question for the Board to consider is whether or not a current left knee disability was directly caused by his military service and this question will be addressed below. 

As to the bilateral pes planus, the August 1991 enlistment examination diagnosed the Veteran with "moderate," albeit asymptomatic, pes planus.  Because the condition was "noted" at the time of the Veteran's entrance into service, the condition pre-existed service and the presumption of soundness is not for application.  See 38 C.F.R. § 3.304(b).

The Board will next turn to the question of aggravation.  In this regard, subsequent service treatment records dated in August 1994 noted complaints and treatment for foot pain diagnosed as pes planus.  However, while service treatment records arguably show that the Veteran's pes planus became symptomatic four years after his entry onto active duty, it does not show it ever being characterized as more than "moderate" in severity.  Furthermore, at the January 2007 VA examination it was opined, after a review of the record on appeal and an examination of the claimant, that his pes planus was not aggravated by his military service because the Veteran from 1995 to approximately two years ago had not obtained any treatment for his disability.  More specifically, the January 2007 VA examiner opined as follows:

. . . the Veteran had moderate pes planus on admission to the service.  This has been unchanged.  It has not been aggravated in the service . . . there has been no aggravation and no other symptomatology . . . Therefore, it is the opinion of this examiner that [it] is less likely than not that the Veteran's pes planus was been aggravated by the Veteran's service . . .  

This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

Therefore, since the January 2007 VA examiner's opinion is not contradicted by any other medical opinion of record, the Board also pre-existing pes planus was not aggravated during his active duty service.  See 38 C.F.R. § 3.306(a); Davis, supra.

In reaching the above conclusion, the Board has once again not overlooked the Veteran's statements to his healthcare providers, his and his representative's written statements to the RO, and the personal hearing testimony.  Moreover, as noted above, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Layno, supra.  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen, supra, Bostain, supra, Espiritu, supra.  In this regard, the Board finds that whether pes planus, which pre-existed military service, was aggravated by that military service, is a question that requires medical knowledge.  Therefore, the Board finds neither the Veteran's nor his representative's opinion to be competent or credible as to this issue.  Id.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral pes planus and the claim is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Lastly, the Board notes for the reasons explained above that the Veteran's bilateral pes planus pre-existed his military service and was not aggravated by that service.  Therefore, the Board need not address the question of direct causation because, since the Board found that his bilateral pes planus pre-existed military service, it is inapplicable to the current appeal.  

The Shoulders and Left Knee Claims

The Veteran contends that his left knee and shoulder disabilities were directly caused by his military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

As to service incurrence under 38 C.F.R. § 3.303(a), the service treatment records document complaints and treatment for left shoulder pain following an injury wrestling, diagnosed as a rotator cuff strain, starting in January 1992.  They also noted that in January 1993 the Veteran reinjured his left shoulder during training.  Subsequently service treatment records, dated through June 1994, show the Veteran's continued complaints and treatment for left shoulder pain diagnosed, at one time, as rotator cuff strain versus bursitis in January 1993 and impingement syndrome in April 2004, but thereafter as a rotator cuff strain.  As to the left knee, as reported above, a November 1991 service treatment record noted that the Veteran had chondromalacia of the left knee and he had a history of an old injury.  A subsequent July 1992 service treatment record thereafter noted complaints of bilateral knee pain diagnosed as possible RPPS and an August 1993 record noted a one year history of bilateral knee pain.  Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he had pain, lost motion, and/or crepitus in the shoulders and left knee while on active duty because such symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the Veteran's service treatment records are negative for complaints or treatment for symptoms of and/or a diagnosis of a right shoulder disability.  Moreover, service treatment records are negative symptoms of and/or a diagnosis of a left shoulder disability after June 1994 or a left knee disability after August 1993.  Moreover, the Board finds more compelling the service treatment records which are either completely negative for complaints, diagnoses, or treatment for a right shoulder disability or are negative for complaints, diagnoses, or treatment for a left shoulder disability after June 1994 and a left knee disability after August 1993, than the Veteran's claims that he had problems with these joints while on active duty and ever since this time.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for the right and left shoulder disabilities as well as a left knee disability based on in-service incurrence must be denied despite the fact that the service treatment records document some problems with the left shoulder and left knee while on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having arthritis in either shoulder or the left knee within one year of service separation.  Accordingly, entitlement to service connection for right and left shoulder disabilities as well as a left knee disability based on a presumptive basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1995 and first complaints of a left shoulder problem in 2005 and right shoulder and left knee problems in 2006 to be compelling evidence against finding continuity.  Put another way, the almost ten year gap between the Veteran's discharge from active duty and the first evidence of any of the claimed disabilities weighs heavily against his claims.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain, crepitus, and/or limitation of motion in the right and left shoulders as well as the left knee since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about he can see.  Id.

However, upon review of the claims folder, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current shoulder and left knee disabilities since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the in-service and post-service medical records.  In fact, when first seen by Dr. Rector for left shoulder pain in September 2005, the record only noted a one week history of the problem and the Veteran did not complain of right shoulder or right knee problems in this treatment record or in any other post-service treatment record until November 2006.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for any of the claimed disabilities for almost a decade following his separation from active duty, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for right and left shoulder disabilities as well as for a left knee disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that a November 2006 treatment record from Dr. Rector reported that the Veteran approached him in connection with obtaining a medical opinion in support of his claims and that in connection with the opinion the claimant provided him his records.  Thereafter, in a November 2006 letter, Dr. Rector reported as follows:

. . . I recently had [a] consultation [with the Veteran] related to shoulder, knee . . . pain.  The symptoms are bilateral and he has been struggling with this since being in the service after coming out of high school.  I have reviewed his medical records and do find military notes dating back to 1991 related to knee pain, shoulder pain, and foot discomfort.  Initially in 1991 the diagnosis was chondromalacia patella.  In 1992 [the Veteran was] doctored for both rotator cuff strain and ongoing knee problems.  The rotator cuff strain continued with re-aggravation in 1993 when he had difficulty performing his duties in the military or even lifting his arms above his head . . . I feel [the Veteran's] injuries were as likely as not to have been exacerbated by his activities in the military.  I would consider him for disability based on his ongoing symptoms of chronic shoulder crepitus and pain as well as ongoing knee . . . discomfort.   

Thereafter in February 2007, Dr. McDaniel reported that while treating the Veteran for spine problems he brought up his shoulder and knee problems "in passing," the claimant reported that he had ongoing shoulder and knee problems since service, and Dr. McDaniel thereafter opined that the claimant's current problems, if not caused by his military service, were at least exacerbated by that service and he should be considered to have his current shoulder and knee disabilities because of the chronicity of his problems.

On the other hand, at the January 2007 VA examination, after a review of the record on appeal and an examination of the claimant, it was opined as to the Veteran's right shoulder disability that it was less than likely related to an injury in the service because service treatment records were negative for complaints, diagnoses, or treatment for a right shoulder disability.  As to the left shoulder disability, it was opined that while the Veteran was treated for left shoulder problems while on active duty, including impingement syndrome, he had resolution of his problems with physical therapy and there was not treatment from 1995 until approximately two years ago.  It was opined that this gap in time indicated that the Veteran did not have a chronic left shoulder disability and therefore it is less likely than not that the problems in service caused any current left shoulder disability.  As to the left knee disability, it was opined that while service treatment records noted patellofemoral syndrome, it is less likely than not that the condition involving this knee was caused by service because there was no indication of a chronic problem while on active duty and the first evidence of a chronic left knee disability does not appear in the record until eleven or twelve years after his separation from military service.

As to the right shoulder disability, the Board finds that opinion by the January 2007 VA examiner that any current right shoulder disability was not due to military service more persuasive than the opinions provided by Drs. Rector and McDaniel because the private physician opinions were based on an inaccurate factual premise.  Specifically, they appear to be based on the assumption that service treatment records and post-service treatment records are positive for complaints, diagnoses, or treatment for the right shoulder when, in fact, the first time that the record documents any complaints regarding the right shoulder is in 2006- ten years after his separation from military service.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Similarly, as to the left shoulder and left knee disabilities, the Board finds that the opinion by the January 2007 VA examiner that these disabilities were not due to military service more persuasive than the opinions provided by Drs. Rector and McDaniel because neither private physician took into account the fact that not only are the service treatment records negative symptoms of and/or a diagnosis of a left shoulder disability after June 1994 and a left knee disability after August 1993 but the post-service record is negative for complaints regarding either disability until 2005 if not later.  Id.  

Therefore, the Board finds that there is not a causal association or link between the Veteran's right and left shoulder disabilities as well as his left knee disability and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that the claimant's right and left shoulder disabilities as well as his left knee disability was caused by his military service, the Board finds that these condition may not be diagnosed by their unique and readily identifiable features because special equipment and testing is required to diagnose chronic disease processes of these joints and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that shoulder and left knee disabilities were caused by service are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, while the Board acknowledges the fact that pain, limitation of motion, and crepitus are observable by a lay person, for the reasons explained above, the Board does not find the Veteran and his representative's statements in support of claim regarding the claimant having these problems since military service credible. See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Furthermore, the Board finds more persuasive the opinion by the January 2007 VA examiner that these disabilities were not caused by his military service than the Veteran and his representative's lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for right and left shoulders disabilities as well as a left knee disability is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disabilities and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for right and left shoulders disabilities as well as a left knee disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, except as to the plantar fasciitis claim, the Board finds that as the preponderance of the evidence is against the claims and therefore the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral plantar fasciitis is granted subject to the laws and regulations governing the award of monetary benefits.

Service connection for bilateral pes planus is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left knee disability is denied.


REMAND

As to the claim of service connection for a right knee disability, the Board notes that contrary to what was reported by the January 2007 VA examiner service treatment records document complaints and treatment for both right and left knee pain starting in July 1992 diagnosed as possible RPPS.  See, for example, service treatment records dated in July 1992 and August 1993.  Moreover, Dr. Rector in November 2006, after a review of the claimant's service treatment records and an examination of the Veteran, appeared to relate his current right knee crepitus and pain to his military service.  

Therefore, because the January 2007 VA examiner's opinion as to the origins or etiology of the Veteran's right knee disability was not based on an accurate in-service history (see Reonal, supra.), because neither Dr. Rector nor any other post-service healthcare provider provided VA with a diagnosis for the underlying cause of the claimant's current right knee pain and crepitus (see Hicks, supra,), and because pain alone is not a disability (see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)), the Board finds that a remand to provide the Veteran with a new VA examination to obtain competent and credible medical opinion as to the diagnosis of the Veteran's current right knee disability and its relationship to the documented problems he had while on active duty is required.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

While the appeal is in remand status, the Veteran's contemporaneous treatment records that have not as yet been associated with the record should also be obtained.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's contemporaneous treatment records for his right knee disability that have not as yet been associated with the record.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a VA examination by an orthopedist.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folder.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a) What are the diagnoses of the Veteran's current right knee disabilities, if any?

(b) As to each identified right knee disability, is it at least as likely as not that it was caused by military service?

(c) If arthritis is diagnosed, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

Note 1:  In providing answers to the above questions, the examiner should comment on the July 1992 and August 1993 service treatment records that documented complaints of bilateral knee pain as well as the July 1992 diagnosis of possible RPPS.

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


